Case 1:20-cv-00980-CFC-JLH Document 35 Filed 03/23/21 Page 1 of 2 PageID #: 783




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

                                      )
 ACERA SURGICAL, INC., RETECTIX, LLC, )
 AND WASHINGTON UNIVERSITY,           )
                                      )
                          Plaintiffs, )
                                      )
                 v.                   ) C.A. No. 20-980-CFC
                                      )
 NANOFIBER SOLUTIONS, LLC,            )
 PARAGEN TECHNOLOGIES LLC,            )
 ATREON ORTHOPEDICS LLC, AND          )
 RENOVODERM LLC,                      )
                                      )
                         Defendants.  )
                                      )
                                      )

      DEFENDANTS’ MOTION TO DISMISS COUNT V OF PLAINTIFFS’
                  SECOND AMENDED COMPLAINT

             Pursuant to the So Ordered Stipulation to File a Second Amended Complaint

 [D.I. 31], Defendants Nanofiber Solutions, LLC, Paragen Technologies LLC,

 Atreon Orthopedics LLC, and Renovoderm LLC (collectively, “Defendants”), by

 and through their attorneys, hereby submit this Motion to Dismiss Count V of

 Plaintiffs’ Second Amended Complaint pursuant to Federal Rule of Civil

 Procedure 12(b)(6). The grounds for this Motion are fully set forth in Defendants’

 Opening Brief in Support of Motion to Dismiss Count V of Plaintiffs’ Second

 Amended Complaint, filed contemporaneously herewith.




 114300923
Case 1:20-cv-00980-CFC-JLH Document 35 Filed 03/23/21 Page 2 of 2 PageID #: 784




 Of Counsel:                            Respectfully submitted,


                                        /s/ James H.S. Levine
 Andrew P. Zappia                       Douglas D. Herrmann (DE Bar No. 4872)
 (admitted pro hac vice)                James H.S. Levine (DE Bar No. 5355)
 TROUTMAN PEPPER HAMILTON               TROUTMAN PEPPER HAMILTON
 SANDERS LLP                            SANDERS LLP
 70 Linden Oaks, Suite 210              Hercules Plaza, 1313 Market Street
 Rochester, NY 14625                    Suite 5100
 Tel: 585-270-2102                      Wilmington, DE 19801
 Email: andrew.zappia@troutman.com      Tel: 302-777-6536
                                        Email: douglas.herrmann@troutman.com
                                               james.levine@troutman.com

                                        Attorneys for Defendants Nanofiber
 Dated: March 23, 2021                  Solutions, LLC, ParaGen Technologies
                                        LLC, Atreon Orthopedics LLC, and
                                        RenovoDerm LLC




 114300923
